Citation Nr: 1330172	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  09-23 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for low back degenerative joint disease.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2009, the Veteran filed a substantive appeal and requested a personal hearing before a Veterans Law Judge at the RO (i.e., Travel Board hearing).  The Veteran withdrew the request for a Travel Board hearing and requested an informal conference hearing with a Decision Review Officer at the RO.  This conference was held in November 2009.  Subsequently, a Travel Board hearing was scheduled for October 18, 2010.  The Veteran did not appear at the Travel Board hearing that was scheduled.  He did not present good cause for his failure to appear, nor did he request that the Board hearing be rescheduled.  Therefore, the appeal will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2012).


FINDINGS OF FACT

1.  In an October 2002 rating decision, the RO denied service connection for low back pain due to degenerative joint disease; the Veteran did not appeal that decision and it is final.   

2.  Evidence added to the record since the October 2002 denial is cumulative and redundant of the evidence already of record and when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for low back disability.



CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for low back pain due to degenerative joint disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a preadjudication August 2008 letter, the RO provided notice to the Veteran regarding the information and evidence necessary to substantiate his claim for service connection, to include the need to submit new and material evidence to reopen his previously denied claim.  The letter also advised the Veteran of the bases for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter also provided the Veteran with notice of the information and evidence needed to establish disability ratings and effective dates.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, a VA examination reports, private treatment records, lay statements, and an informal hearing conference report.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  He was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id. 

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for low back pain due to degenerative joint disease was denied by the RO in a February 1998 rating decision.  The evidence of record at the time of that decision included the Veteran's service treatment records, VA treatment records, private treatment records and results from December 1996 and January 1997 VA examinations.  VA treatment records and the January 1997 VA examination report reflect a diagnosis of chronic low back pain.  The December 1996 VA examiner diagnosed lumbosacral strain and degenerative joint disease.  The December 1996 examiner determined the Veteran's low back disability was due to obesity.  In the rating decision, the RO denied the claim as not well-grounded.  The RO indicated that the Veteran's service treatment records were negative for treatment for a back condition.  The RO did note that the Veteran's low back pain was attributable to degenerative changes, but determined that the evidence of record did not relate the Veteran's current low back disability to service.  The Veteran was notified of the RO's decision in February 1998.  The Veteran did not file a notice of disagreement with that rating decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The RO readjudicated the claim for service connection for low back pain due to degenerative joint disease on the merits in October 2002.  The evidence of record indicated post-service treatment for low back pain and degenerative changes.  The Veteran had reported to VA clinicians that he had jumped from a helicopter in service and had hurt his back.  The RO determined that the evidence of record did not show a link between the Veteran's low back disability and his military service.  After a review of the record, the RO denied the claim on the merits in an October 2002 rating decision.  The Veteran was informed of the decision and of his appellate rights in a letter from the RO later that month.  The Veteran did not file a notice of disagreement with the October 2002 rating decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the rating decision.  Thus, the February 1998 and October 2002 rating decisions became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  

In August 2008, the Veteran submitted an application to reopen the claim for service connection for a low back disability.  In a February 2009 rating decision, the RO declined to reopen the previously denied claim for a low back disability on the basis that no new and material evidence had been submitted.  The Veteran appealed this decision.

Evidence received since the October 2002 rating decision includes private treatment records which indicated a diagnosis of and treatment for chronic low back pain, 
lay statements, and an informal hearing conference report.  In a January 2010 supplemental statement of the case, the RO reopened the claim for service connection for a degenerative joint disease of the low back.  However, the RO denied service connection on the basis that there was neither competent evidence of a low back disability in service nor competent evidence of a nexus between the Veteran's current low back condition and service.  The Board notes that regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F. 3d 0380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

Based on review of the entire record, the Board finds that new and material evidence has not been received to reopen the claim of service connection for low back pain.  The claim for service connection was previously denied because there was no evidence establishing that the Veteran's low back disability was incurred in or aggravated by service.  Indeed, the only opinion addressing the etiology of his back disability was that of the December 1996 VA examiner, who determined the back disability was due to obesity.

The private treatment records, lay statements and an informal conference hearing report received since the October 2002 decision are new to the extent this evidence was not previously of record.  However, the evidence is not material as it does not suggest that the Veteran's low back disability is related to service.  The private treatment records reflect complaints of chronic low back pain, stiffness and arthritis.  However, these records merely reiterate a previously established fact that the Veteran has a current disability.  They do not reflect an opinion that the Veteran's low back disability is related to service.  At the informal conference hearing, the Veteran stated that he injured his back jumping out of a helicopter.  However, such contention was of record and considered at the time of the October 2002 rating decision.  Thus, such contention is not new. 

The evidence submitted since the last final denial is merely cumulative of information already of record and considered at the time of the prior final denial.  The evidence received since the prior final denial does not demonstrate a causal nexus between the Veteran's current low back disability and his military service.  As such, it does not relate to a previously unestablished fact necessary to substantiate the claim.  

In view of the foregoing, the Board must conclude that the evidence added to the record since the last final denial of service connection for a low back disability does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and/or redundant of the evidence of record at the time of the last prior final denial, and/or does not raise a reasonable possibility of substantiating the Veteran's claim.  Therefore, the Board finds that the evidence received subsequent to the October 2002 decision is not new and material and the requirements to reopen the claim of entitlement to service connection for a low back disability have not been met. 



ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for low back degenerative joint disease, the appeal is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


